            Case 2:20-mj-00046-jmc Document 18 Filed 07/20/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                        )
                                                 )
       v.                                        )   Docket No. 2:20-mj-46-1
                                                 )
ALAA ABDULSALAM ARIF,                            )
     Defendant                                   )


                                             ORDER

       On July 20, 2020, the United States filed a Stipulated Second Motion to Extend Time for

the Return and Filing of an Indictment.

       Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds that the ends of justice are best

served by granting the Government’s motion and outweigh the best interest of the public and the

defendant in a speedy trial. In determining whether to grant a continuance under the Speedy

Trial Act, the Court may exclude time where “the failure to grant such a continuance . . . would

deny the defendant reasonable time to obtain counsel, would unreasonably deny the defendant or

the Government continuity of counsel, or would deny counsel for the defendant or the attorney

for the Government the reasonable time necessary for effective preparation, taking into account

the exercise of due diligence.” 18 U.S.C. § 3161(h)(7)(B)(iii).

       The Court finds that the requested continuance is appropriate in light of the parties’

continued negotiations, which have been impacted by the present COVID-19 pandemic.

Nevertheless, the parties represent that they are attempting to resolve the case in advance of

indictment. The Court also considers that the defendant stipulates to the relief sought in the

Government’s motion.




                                                 1
          Case 2:20-mj-00046-jmc Document 18 Filed 07/20/20 Page 2 of 2




       The Government’s motion is, therefore, GRANTED. The Court will extend the time for

the return and filing of an indictment by thirty days, such that an indictment must be returned and

filed on or before August 24, 2020, and that time period will be excluded from the Speedy Trial

Act, pursuant to 18 U.S.C. § 3161(h)(7)(A).

       Dated at Burlington, in the District of Vermont, this 20th day of July 2020.


                                              /s/ John M. Conroy
                                              ________________________________________
                                              HON. JOHN M. CONROY
                                              United States Magistrate Judge
                                              District of Vermont




                                                2
